DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 June 2022 has been entered.
Specification
The amended specification was received on 15 June 2022.  This specification is not acceptable.
The amendment filed 15 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The added paragraph 038 describes in line 3 that the Fig. 17 is cylindrical, or tapered, wherein paragraph 024 of the original specification discloses that Fig. 17 has a main body of a dental implant of a cylindrical (not tapered) shape. Furthermore, the same Fig. 17 shows a dental implant having a cylindrical shape, not tapered. 
Therefore, due to the information of paragraph 024 contradicts the description of the added paragraph 038, paragraph 038 is adding new matter into the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, in line 1 describes “a dental implant system with position implant explorer” and in line 2 is claiming “a position implant explorer”, which is confusing. It is not understood if the “position implant explorer” mentioned in line 2 is the same as the one mentioned in line 1. For examination purposes, the recitation will be treated as both recitations refer to the same limitation.
Regarding claim 16, the use of the term “shaft” in line 7 is confusing. It is not understood if said “shaft” refers to the “post shaft” described in line 3, or the “cannulated shaft” described in line 4. For examination purposes, the recitation will be treated as the “cannulated shaft”.
Claim 16 recites the limitation "shaft end" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, it is described that the position implant explorer includes “a slender post having a post shaft and a post distal cutting tip” in lines 2-3 is confusing. It is not understood if the position implant explorer includes the slender post and the post distal cutting tip, or if the slender post includes the post shaft and the post distal cutting tip. For examination purposes, the recitation will be treated as that the position implant explorer includes the slender post and the post distal cutting tip, where the slender post has a post shaft.
Claim Objections
Claim 16 is objected to because of the following informalities:  In line 8 uses the term “cutting threads” but in line 7 it is used the term “shaft bearing cutting threads”. As best understood by the examiner, both terms refer to the same limitation. It is suggested to maintain the same nomenclature across the claims, in order to avoid potential confusion. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ceausu et al. (US 20170165036 A1).
[AltContent: textbox (Proximal Collar and Recess on the top)][AltContent: textbox (Cannulated shaft )][AltContent: arrow][AltContent: ][AltContent: textbox (Proximal shaft)][AltContent: ][AltContent: textbox (Slender post having a post shaft)][AltContent: arrow][AltContent: textbox (Post distal cutting tip)][AltContent: arrow][AltContent: textbox (Cooperating dental implant)][AltContent: textbox (Position implant explorer)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    359
    231
    media_image1.png
    Greyscale

[AltContent: ]
[AltContent: arrow][AltContent: textbox (Shaft tip)][AltContent: arrow][AltContent: textbox (Distal shaft)][AltContent: textbox (Fig. 1A zoomed portion)][AltContent: textbox (Cannulated shaft)][AltContent: ]
    PNG
    media_image2.png
    258
    196
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Shaft bearing cutting threads)]
    PNG
    media_image3.png
    344
    185
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    302
    203
    media_image4.png
    Greyscale

[AltContent: textbox (Constant diameter)][AltContent: arrow][AltContent: ][AltContent: textbox (Slender post having a post shaft)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    344
    330
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Chamfer)]
    PNG
    media_image6.png
    220
    240
    media_image6.png
    Greyscale

Regarding claim 16, Ceausu et al. discloses a dental implant system with position implant explorer including: 
a position implant explorer configured to be removable (see annotated Fig. 1A above), including a slender post having a post shaft and a post distal cutting tip, wherein said slender post has a constant diameter (see annotated Fig. 1A and 2A above); 
a cooperating dental implant having a cannulation therein including a cannulated shaft (see annotated Fig. 1A zoomed portion above, where the combination of each module 130 in combination with the module 120 forms the cannulated shaft), wherein the cannulated shaft is configured to receive the position implant explorer throughout the entire length of the cannulated shaft (see Fig. 1A above), the dental implant having an exterior diameter and further including a shaft bearing cutting threads on the exterior thereof (see annotated Fig. 1B above), the shaft having a distal shaft and a proximal shaft (see annotated Fig. 1A zoomed portion above), said cutting threads on said distal shaft having a chamfer (see annotated Fig. 4B above), wherein said proximal shaft has a proximal collar having a proximal collar recess (see annotated Fig. 1A above) and further wherein the cutting threads on said shaft end with the chamfer at a shaft tip (see annotated Fig. 1A zoomed portion above); and 
further wherein said cannulated shaft extends from said proximal collar to and through said shaft tip (see annotated Fig. 1A and 1A zoomed portion);
wherein said slender post of said position implant explorer has a diameter (see annotated Fig. 2A above); and 
wherein upon positioning of the position implant explorer and the dental implant, the dental implant adopts the same orientation as the position implant explorer (see Fig. 1B above, where both, the position implant explorer and the dental implant are aligned through the same axis).  
However, Ceausu et al. does not disclose that the diameter of the slender post is 1/3 to 1/5 of the external diameter of the dental implant.
On the other hand, Ceausu et al. further discloses that the embodiment of Fig. 1C shows that the modules of the cannulated shafts can be placed eccentrically from the center of the cannulated shaft, in this way increasing the diameter of the implant with respect to the diameter of the slender post, where the configuration of the modules will depend on the bone location and bone quality (see page 22, lines 13-17, page 32, lines 3-6). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the diameter of the slender post is 1/3 to 1/5 of the external diameter of the dental implant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Ceausu discloses the claimed invention substantially as claimed, as set forth above for claim 16, and where Ceausu discloses that the cannulated shaft (10) has interior cannulation threads on a segment of an inner surface of the cannulated shaft (see annotated Fig. 1A and 2A above – where the element 10 includes an internal thread to engage with the threads of the proximal portion 116 of the position implant explorer).  
 Allowable Subject Matter
Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art of Ceausu does not describe that the set screw bears threads which mate with said interior cannulation threads.
Response to Arguments
Applicant’s arguments, see page 1, paragraph 4, filed 15 June 2022, with respect to the rejection of the canceled claims 9-13 under 35 USC 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground of rejection is made in view of the prior art of Ceausu, see rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772     
                                                                                                                                                                                                   
/RALPH A LEWIS/Primary Examiner, Art Unit 3772